Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The Office Action dated 11/09/2021 indicated that claims 4 and 6 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112 and to include all the limitations of the base claim and any intervening claims.  Since applicant’s amendment overcomes the 35 U.S.C. 112 rejections of record and since applicant’s amendment incorporates all the limitations of claim 4 into independent claim 1, the application is in condition for allowance for the same reasons as set forth in the 11/09/2021 Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON N THOMPSON/Examiner, Art Unit 3763 
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763